— Order unanimously modified to grant a new trial solely on the issue of damages and as modified affirmed, without costs. Memorandum: Infant plaintiff appeals from order of trial term granting a new trial in a personal injury action unless defendants stipulate to increase the damages awarded by the jury from $16,000 to $30,000. The defendant stipulated to increase the verdict to $30,000 which the court approved. However plaintiff, deeming the $30,000 inadequate, has appealed from that order. In view of plaintiff’s refusal to accept the $30,000, as evidenced by this appeal, a new trial should be had in which the proof should be limited solely to the question of damages. (Appeal from order of *708Niagara Supreme Court in negligence action.) Present — Cardamone, J. P., Simons, Mahoney, Goldman and Del Vecchio, JJ.